Citation Nr: 0612249	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to July 21, 2003 for the service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU) 
for the period prior to July 21, 2003.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision that granted service 
connection for PTSD and assigned an initial 50 percent 
rating, effective on March 21, 2001, the date of claim.  

In a June 2004, the RO assigned an increased rating of 100 
percent for the service-connected PTSD, effective on July 21, 
2003.  

The issue of a TDIU rating is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  Prior to July 21, 2003, the service-connected PTSD was 
shown to have been productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas and difficulty in 
adapting to stressful circumstances with an inability to 
establish and maintain effective relationships.  



CONCLUSION OF LAW

Prior to July 21, 2003, the criteria for the assignment of an 
initial 70 percent rating, but not higher for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2005).  In addition, the regulations 
implementing VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the June 2004 Statement of the Case the February 2003 and 
April 2003 duty to assist letters, the RO has attempted to 
notify him of the evidence needed to substantiate his 
increased rating claim.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him. 

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence VA would procure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the Board notes that, the veteran was accorded VA 
examinations that were completed in October 201, April 2003 
and May 2004.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Finally, to the extent that the action taken hereinbelow is 
favorable to the veteran, further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not required at this time.  38 U.S.C.A. § 5103A 
(West 2002).  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in correspondence from 
the RO which is sufficient under Dingess/Hartman.  

The Court also stated that the VCAA notice must include 
information regarding the effective date that may be 
assigned.  In this case, the Board is assigning a higher 
rating, effective from the date of the original claim, which 
is the earliest possible date that can be assigned.  As such, 
any questions as to the effective date to be assigned are 
rendered moot.  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows: 100 percent: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Essentially, the veteran asserts that the service-connected 
PTSD warrants an initial rating in excess of 50 percent 
because his symptoms have had an adverse impact on his work 
and family relationships for the entire period of the appeal.  

Based on its review of the medical record in this case, the 
Board finds that the service-connected PTSD is shown to have 
been productive of a level of disablement that more nearly 
resembles the criteria warranting an initial rating of 70 
percent.  

The VA outpatient medical records dated from 2000 to 2002 
reflect treatment for anxiety, among other health concerns.  
In April 2001, the veteran underwent an initial mental health 
evaluation and was diagnosed with alcohol dependence in 
remission, ruling out PTSD.  A GAF score of 60 was assigned.  

In the evaluation report, the veteran noted symptoms of 
depression, crying spells, nightmares, night sweats and sleep 
disturbance.  Insight and judgment were noted to be fair and 
adequate.  

In June 2001, the veteran was diagnosed with mild PTSD and 
assigned a GAF score of 65.  The examiner noted that, further 
follow-up mental health treatment was needed.  The diagnosis 
of and treatment for PTSD was continued in VA psychiatric 
clinical notes dated in October 2001, January 2002 and July 
2002.  

On VA examination in October 2001, the veteran reported PTSD 
symptoms that included startle response, nightmares, 
intrusive thoughts, irritability and problems getting along 
with supervisors for several years.  

At the time of the examination, the PTSD had worsened to the 
point where he became very anxious and irritable, and could 
not tolerate anyone standing behind him.  He had sleep 
disturbance and depression with avoidance behavior of 
reminders of Vietnam or war in general.  

The veteran's spouse indicated that his PTSD symptoms had 
worsened to the extent that he stopped going out of the 
house, driving, and had difficulty with his supervisors.  

The veteran had not had psychiatric hospitalization but was 
currently noted to be receiving outpatient treatment at VA.  
The veteran was noted to be receiving Social Security 
Administration (SSA) disability benefits for his chronic 
pulmonary insufficiency (COPD) and asthma.  

On examination, the examiner reported moderate depression, 
psychomotor retardation and anxiety.  The veteran was 
oriented and alert with good judgment but poor insight.  The 
examiner's diagnosis was that of PTSD with an assigned GAF 
score of 40.  

On VA examination in April 2003, the examiner noted the 
veteran's continued VA outpatient psychiatric treatment for 
PTSD.  He reported being nervous, anxious, edgy and paranoid.  
The veteran reported that being in the dark, low-flying 
helicopters, and loud noises brought back intrusive memories 
of Vietnam.  

On examination, the examiner noted the veteran was oriented 
to time, place and person.  Attention, concentration, memory 
and recall for recent events were all noted to be 
"impaired." The veteran was unable to do mental 
calculations or serials 7's.  

The VA examiner's diagnosis was that of PTSD with an assigned 
GAF score of 55.  The examiner reported the veteran's 
continued problems with PTSD manifested by sleep difficulty, 
intrusive thoughts, recurrent nightmares, flashbacks, startle 
responses, difficulty being around people and handling 
stressors.  

The examiner opined that, since the veteran was unable to 
work, his psychiatric problems appeared to have interfered 
with his social and industrial functioning.  

On VA examination in May 2004, the examiner noted the 
veteran's continued PTSD treatment through outpatient therapy 
and medication.  The examiner noted that the veteran's PTSD 
symptoms have been constant with occasional exacerbations in 
the past year due to the war in Iraq.  Since the veteran 
stopped working in 1999, he had had poor adjustment in life.  

The VA examiner reported that the veteran had poor 
psychosocial functioning with an inability to be in crowds 
due to anxiety from PTSD.  

On examination, the veteran demonstrated a sad mood with 
labile affect that was mood congruent.  The examiner noted 
the veteran was preoccupied with his breathing and 
experiences in Vietnam.  

The veteran's immediate and recent memory were noted to be 
fair with good remote memory.  The veteran's general fund of 
knowledge and insight were noted to be poor.  The examiner's 
diagnosis was that of PTSD with no multiple mental disorders 
noted.  The VA examiner assigned a GAF score of 45.  

The examiner opined that the PTSD significantly impaired his 
ability to work.  However, the examiner could not describe 
the specific physical and sedentary employment impairments 
secondary to PTSD because the veteran was completely 
physically disabled with severe COPD.  

As noted hereinabove, the most recent VA examiner assigned a 
GAF score of only 40 percent, which was noted to be 
indicative of major impairment in social and occupational 
functioning.  

As such, the Board believes that a 70 percent evaluation 
contemplates such impairment in social and occupational 
functioning prior to July 21, 2003.  

The Board finds that the service-connected PTSD is not shown 
to be manifested by symptoms such as gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  

Therefore, the evidence also does not support the assignment 
of a schedular 100 percent rating under DC 9411 based on 
total social and industrial inadaptability before July 21, 
2003.  

In summary, the Board finds that, beginning in March 2001, 
the service-connected PTSD has been manifested a disability 
picture more consistent with occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  

Accordingly, the Board finds that a 70 percent rating, but no 
more, is warranted prior to July 20, 2003.  To this extent, 
the benefit sought on appeal is granted.  



ORDER

An increased evaluation of 70 percent prior to July 21, 2003 
for the service-connected PTSD is granted, subject to the 
regulations governing the payment of VA monetary awards.  



REMAND

As noted, the RO assigned a 100 percent rating for the 
veteran's service-connected PTSD, effective on July 21, 2003.  
The Board has now determined that the service-connected PTSD 
warranted an initial 70 percent rating, effective on March 
21, 2001, the date of the grant of service connection.  

The evidence of record reveals that the veteran has been 
unemployed since 1999 and given that the veteran's service-
connected PTSD, found herein to be 70 percent disabling from 
March 21, 2001 through July 20, 2003, he now satisfies the 
percentage rating standards for individual unemployability 
benefits prior to July  21, 2003.  

The Board notes that a total compensation rating based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2005).  

However, in order to receive a total disability rating under 
§ 4.16(a) as of March 21, 2001, the RO must determine that 
veteran's PTSD rendered him unemployable as of that date 
without regard to any impairment caused by nonservice-
connected disabilities.  

For this reason, the Board believes that the issue of a TDIU 
rating for the period from March 21, 2001 through July 20, 
2003, must be remanded to the RO for adjudication.  

In addition, the RO must, with regard to this issue, ensure 
compliance with the notice and duty to assist provisions 
contained in VCAA, to include sending any additional letters 
to the veteran or obtaining any additional medical or other 
evidence, as deemed appropriate.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, is completed.  

This includes issuing additional letters 
to the veteran and obtaining any 
additional medical or other evidence, as 
deemed appropriate, in regard to the duty 
to notify him of what information or 
evidence was needed from him and what VA 
has done and will do to assist him in 
substantiating the TDIU claim.  

2.  After any necessary development has 
been completed, the RO should adjudicate 
the claim for TDIU rating for the period 
prior to July 21, 2003.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with an SSOC and the opportunity to 
respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


